NO. 12-03-00375-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§



IN RE: DAVID J. McKINNEY,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
 Relator David J. McKinney has filed a petition for writ of habeas corpus seeking his release
from the Houston County jail.  The Texas Rules of Appellate Procedure prescribe the contents of a
petition for writ of habeas corpus, including the appendix, and require the relator to file a record
along with the petition.  See Tex. R. App. P. 52.3, 52.7.  The appendix filed with the petition must
contain proof that the relator is being restrained.  Tex. R. App. P. 52.3(j)(1)(D).  The record must
contain a properly authenticated transcript of any relevant testimony from the underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the complained-of matter.  Tex. R. App. P. 52.7.  Furthermore, the petition must
contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the appendix or record.  Tex. R. App. P. 52.3(h).  McKinney has failed to comply
with these requirements and therefore has not presented a petition and supporting record from which
we can determine that he is entitled to the relief requested.  Accordingly, McKinney's petition for
writ of habeas corpus is denied.
  SAM GRIFFITH 
									  Justice
Opinion delivered November 19, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)